Title: To James Madison from Philip Filicchy, 8 June 1801
From: Filicchy, Philip
To: Madison, James


					
						Sir Your Excellency
						Leghorn 8. June 1801.
					
					I have the honor to enclose to your Excellency the copy of my last respects of the 14. February 1799. & am in hopes that you will do me the favor to answer it.
					Mr. Cathalan the French Vice Consul at Marseilles having credited me for the expences incurred for Capn. Smith, & his crew I have no farther claim on the United States for this object.
					My expences for the relief of distressed American Seamen in the last two years I served the United States as their Consul may amount to about Three hundred Dollars.  I have maintened a great many at the Hospital.  I have not Kept always a correct Account of these supplies, & therefore I mention a circa Sum such as in my conscience I believe to be the true one.  I have taken the liberty to draw on the Treasure for the same in favor of Robert Trueman Junr. Esqr. & beg your Excellency to give the necessary orders for the payment.  I have the honor to be most Respectfully Your Excellency’s Most humle obt. Servant
					
						Philip Filicchy
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
